Citation Nr: 0114004	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  98-02 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from January 1967 to 
March 1969.  His DD Form 214 reflects that his net active 
duty service was 3 months, 21 days, and that he had 677 days 
lost under Title 10, U.S.C. 972 due to persistent absences 
without leave (AWOL) and confinement.  

A regional office (RO) of the Department of Veterans Affairs 
(VA) entered a decision in February 1985 denying service 
connection for an acquired psychiatric disorder.  The veteran 
was informed of that adverse determination and initiated, but 
did not perfect an appeal.

This appeal to the Board of Veterans' Appeals (Board) stems 
from an August 1997 rating decision.  Initially the RO 
determined that new and material evidence had not been 
submitted to reopen a claim of service connection for an 
acquired psychiatric disorder.  Then the RO found that the 
claim had been reopened and addressed the issue on its 
merits.  The Board notes that in Barnett v. Brown, 83 F.3rd 
1380 (Fed. Cir. 1996), it was determined that the statutory 
scheme in 38 U.S.C.A. §§ 5108 and 7104 establishes a legal 
duty for the Board to consider new and material issues 
regardless of the RO's actions.  For that reason, the issues 
to be considered by the Board are as listed on the preceding 
page.  


FINDINGS OF FACT

1.  An unappealed rating decision of the RO in February 1985 
was the last final disallowance of a claim of service 
connection for an acquired psychiatric disorder.

2.  Evidence received subsequent to the decision of the RO in 
February 1985 denying service connection for an acquired 
psychiatric disorder is not merely cumulative or redundant of 
the evidence that was then of record, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.

3.  A psychiatric disorder for which service connection may 
be granted was not manifested during service or within the 
first postservice year.


CONCLUSIONS OF LAW

1.  The February 1985 decision of the RO denying entitlement 
to service connection for an acquired psychiatric disorder is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) 
(2000).

2.  Evidence submitted since the RO denied entitlement to 
service connection for an acquired psychiatric disorder in 
February 1985 is new and material and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

3.  An acquired psychiatric disorder was not incurred in or 
aggravated by service nor may a psychosis be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991) and Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  New and Material Evidence to Reopen a Claim of Service 
Connection for an Acquired Psychiatric Disorder

Under applicable legal criteria, an unappealed rating 
decision of the RO is final.  38 U.S.C.A. § 7105 (West 1991);  
38 C.F.R. § 3.104(a) (2000).  However, a claim may be 
reopened if new and material evidence is submitted. 38 
U.S.C.A. § 5108 (West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).

The February 1985 RO decision was the last and only final 
disallowance of the claim.  Accordingly, the question now 
before the Board is whether new and material evidence, 
warranting a reopening of the appellant's claim, has been 
added to the record since the February 1985 denial.

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).

In addition, certain chronic diseases, including a psychosis, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

Personality disorders, as such, are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c) (2000).

When the veteran filed his initial claim for service 
connection compensation, in 1984, he did not report any 
treatment for psychiatric illness following service.

The evidence which was available in February 1985 when the RO 
denied the claim for service connection for a psychiatric 
disorder included a report of a January 1966 preentrance 
physical examination which indicated a history of 
nervousness; no psychiatric defects were noted.  A report of 
an August 1967 service department psychiatric examination 
relates that the veteran had been in confinement because of 
an AWOL offense.  Mental status evaluation showed that he was 
oriented, with no evidence of any overt thought process 
disorder.  Affect was constricted, but appropriate.  There 
was noted to be a life-long history of inability to adapt to 
social groups.  The veteran was found to be rather immature 
and dependent and exhibited many schizoid traits.  It was 
believed that he could not adjust to military life.  The 
diagnosis was inadequate personality with schizoid features.  

Evidence received since the RO's February 1985 denial of the 
claim includes a May 1990 report from the veteran's treating 
psychologist.  The report relates that the veteran had 
referred himself to a county clinic in hopes of obtaining 
disability due to his inability to tolerate being around 
other people for any significant period of time.  The 
assessment on psychiatric examination was that the veteran 
exhibited schizoid and depressive symptoms, as well as 
psychotic symptoms.  The diagnosis on Axis I was adjustment 
disorder with depressed mood; rule out schizophreniform 
disorder.  The diagnosis on Axis II was schizoid and paranoid 
traits.  

Also added to the record was an August 1990 report of a VA 
psychiatric examination which indicated a history of limited 
friendships in childhood and dropping out of high school at 
the age of 16.  The veteran had never held a job and was not 
currently working.  There had been a period of AWOL and 
confinement during military service.  The veteran denied 
psychiatric hospitalizations.  He had begun to feel depressed 
in 1989.  He also referred to feelings of paranoia and 
disconnected thoughts.  No diagnosis was entered on Axis I.  
The diagnosis on Axis II was schizoid personality disorder.  
It was the examiner's assessment that the veteran's schizoid 
personality disorder was longstanding in nature.  He did not 
appear overtly psychotic.

Additionally, a May 1997 cover letter from the veteran's 
treating psychologist is accompanied by reports of the 
veteran's care.  In October 1989, it was reported that the 
veteran had referred himself for treatment after a discussion 
with a probation officer.  He provided a history of school 
truancy, lack of goal direction prior to military service, 
and AWOL offenses during service.  He reported a discomfort 
around people which led him to conclude that he was incapable 
of working.  In November 1990, it was reported that repeated 
efforts to have the veteran formulate and commit to some 
clear goal of treatment had been unsuccessful.  It was noted 
that he had made no significant behavioral change during his 
course of treatment.  

Further, in a June 1997 report of a VA psychiatric 
examination, the veteran provided essentially the same 
history as noted in previously-referenced medical records.  
The examiner's assessment was that the veteran presented with 
evidence of a psychiatric disorder.  It was indicated that 
the veteran was not clearly psychotic currently, although he 
had, by history, previous psychotic episodes.  The diagnosis 
on Axis I was schizoaffective disorder.  The diagnosis on 
Axis II was schizotypal features.

The Board finds that the additional evidence is new as it was 
not available for VA review in February 1985, and it is not 
merely cumulative or redundant of the evidence then of 
record.  Moreover, Board finds that the additional evidence 
is material.  This is so because the evidence before the 
Board in February 1985 showed only that the veteran had a 
personality disorder, a condition for which service 
connection may not be granted.  The evidence add to the 
record since February 1985 first demonstrated that the 
veteran has acquired psychiatric disorders, which are 
conditions for which service connection may be granted; 
specifically, adjustment disorder with depressed mood; and a 
psychosis, classified as schizoaffective disorder.

In summary, the Board finds that the evidence received since 
the February 1985 RO decision is both new and material within 
the meaning of the cited legal authority.  It follows that 
the veteran's claim for service connection for an acquired 
psychiatric disorder is reopened.  

B.  Service Connection for a Psychiatric Disorder

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (2000).  The new law contains revised notice provisions, 
and additional requirements pertaining to VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim.  This so because the requirements of the new 
law have already been satisfied.  By the statement of the 
case furnished the veteran in January 1998, the RO has 
notified the veteran of the information and evidence 
necessary to substantiate his claim.  Moreover, the RO has 
conducted reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  In 
this respect, the RO has sufficiently developed the record, 
including obtaining the veteran's treatment records from a 
private medical provider, and scheduling a VA psychiatric 
examination in connection with the veteran's application to 
reopen his claim.  There is no indication that additional 
evidence exists and can be obtained on the issue here in 
question.  Adjudication of this appeal, without referral to 
the RO for initial consideration under the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Here, service medical records demonstrate that the veteran 
was found to have a personality disorder.  As previously 
noted in this decision, a personality disorder is a condition 
for which service connection may not be granted under 
governing criteria.  No acquired psychiatric disorders were 
demonstrated on a psychiatric examination performed during 
service.  Acquired psychiatric disorders, variously 
identified as adjustment disorder with depressed mood and as 
schizoaffective disorder, a psychosis, were first medically 
verified about two decades after the veteran completed 
military service.  

The Board is aware of the veteran's assertion that his 
current mental condition is attributable to service.  He 
claims that schizoid features of a psychiatric condition were 
aggravated during service and were manifested during civilian 
life as psychosis, depression and paranoia.  However, the 
veteran's assertion is the only evidence linking any current 
psychosis or other ratable psychiatric condition to military 
service.  As a lay person, he is not competent to offer a 
medical opinion regarding the diagnosis or etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No 
competent medical evidence has been presented showing that 
any current psychiatric disorder had its onset in military 
service.  

The preponderance of the evidence is against the claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  The Board finds that there is not an approximate 
balance of positive and negative evidence regarding the issue 
on appeal so as to warrant application of the doctrine of the 
benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 1991). 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened; to this extent, the appeal is granted.



Entitlement to service connection for an acquired psychiatric 
disorder is denied. 




		
	N. R. Robin
	Member, Board of Veterans' Appeals

 

